Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 1 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA :

Vv. : NO. 3:19-CR-250
MARTIN EVERS : JUDGE MARIANI
Defendant. : ELECTRONICALLY FILED

MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S
MOTION TO SUPPRESS THE SEARCH & SEIZURE OF
104 BENNETT AVENUE, SUITE 2C, MILFORD, PA
ON AUGUST 6, 2019 PURSUANT TO FRANKS y. DELAWARE

Patrick A. Casey

Frank J. Brier

Suzanne P. Conaboy
Myers, Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503

Attorney for Defendant,
Martin L. Evers, M.D.
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 2 of 25

 

TABLE OF CONTENTS
I, INTRODUCTION... cccceccccsccesecssscsseesesesssecsscesssenssessescnseesteeessesesscnnsonaeenaeenaes 1
ll. FACTUAL AND PROCEDURAL HISTORY .......ccccccsseeteneneeneesenestees 1
A. Criminal Charges.......ccceeescsssssessesseneesseseseesssesesaecnesssessenesseesasnnennenesans 1
B. Brief Procedural History ..........:cssscssessecsseeestesteeessrereesereseeseenesessenseeens 1
1. Martin L. Evers, M.D. ......ccccceesscsesstsecesstreeesssseessssneesenneeesenessonsaees 2

2. The Government’s search and seizure of records from 104
Bennett Avenue, Suite 2C in Milford, Pennsylvania on August

6, 2019 vicccccccscscssceccsereesesscsscscssessesessssecseessensenesseeeessesssseseseeneeenes 3

Il. QUESTION PRESENTED .......cceccseeeeeteeeteseneesesssenenensesesnserenenenenenenenees 5
TV. AUTHORITY Qu... cece cccecccccccssccesscccsscessneesssecsssssesseesessesessnesesseeesseeesneessnesseneees 5
A. Constitutional .........cccscsccccessscscesssseceereecrsseeecssnseeeeeeeesessnnseestaneeessasacnneges 5

B. Comm 0nn Law uu... .ceesccccccsessessececccesssececeesncecsccssseneeeneceesensneeesensaneseoosenneges 6

1. Lacking probable Cause........ccsccseseseecnerseerseensereenensseneneetenseneenes 6

2. Franks: DEA knowingly provided false information and acted
in reckless disregard for the truth ..........cccsseeeneereeeeteessteeeeteeees 12

3. Substantial preliminary showing that the affidavit contained
False statements which were made knowingly or in reckless

disregard for the truth .........ccsssceeseetereeeneesesseenseseteeneneeseensens 13
4. The false statements contained in the affidavit were material to
the finding of probable CaUse ........csceeeesesereereererserserseneeneneenes 17
CONCLUSION 0c. cecceccccssssscssesessecseeeeecserseescsscesseseenessecnessenseseeneesesseresseensensgenenes 18
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 3 of 25

 

TABLE OF AUTHORITIES
CASES
Brady v. Maryland, 383 U.S. 83 (1963) vcsseeseseessereseseresersnssenensnenenenesenenereeasnseneas 15
Franks v. Delaware, 438 U.S. 154 (1978) cs csecsssceeseeenteesseeenteeeneeterenseeees 12, 16, 17
Illinois v. Gates, 462 U.S. 213 (1983)... cecccesescereeenestreeteereneeseersseraeesessseeeeees 7, 13
Sherwood v. Mulvihill, 113 F.3d 396 (3d Cir. 1997) ....ececcscesseseeteeteteteeneerensenesernes 17
United States v. Bartee, 479 F.2d 484 (10th Cir, 1973) ..uccecesscesseeeneeterrseessereesenees 7
United States v. Calisto, 838 F.2d 711 (3d Cir. 1988)... ceccsceseresteeteneeteeeeereesesees 17
United States v. Carpenter, 360 F.3d 591 (6th Cir. 2004) vcs sessssseseereseseeseseenenens 8
United States v. Godofsky, 943 F.3d 1011 (6th Cir. 2019) wees 6, 7, 13
United States v. Golson, 743 F.3d 44 (3d Cir. 2014) occ cceceseseercneneenerrenentesereneenes 8
United States v. Jones, 570 F.2d 765 (8th Cir, 1978) ...cseseseseeerceeeneenerresersererees 10
United States v. Joseph, 709 F.3d 1082 (11th Cir. 2013) w.eeeeeeseeseserseeserereeees 7
United States v. Leon, 468 U.S. 897 (1984) occscecceseeseseseeeseeenecteseseseneeerseneens 11, 18
United States v. Maynard, 278 Fed. App’x. 214 (3d Cir. 2008) «0... sesso 6, 7, 13
United States v. Miller, 891 F.3d 1229 (10th Cir, 2018) wo. ceccseccseteeeetetereeetenetees 7
United States v. Moore, 423 U.S. 122 (1975) wcscecceccesseecseeteenteeteeeneeeneoneeeees 6,7, 13
United States v. Ritter, 416 F.3d 256 (3d Cir. 2005) ....ecesereteeeteneereeneeeeesseeeseenes 8
United States v. Rosen, 582 F.2d 1032 (Sth Cir. 1978).cccsscscsssescsesessnesessnessessn 11
United States v. Sabean, 885 F.3d 27 (Ast Cir. 2018) wo..ccececcsceseteerereneetesseterseerens 7

il
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 4 of 25

United States v. Tighe, 551 F.2d 18 (3d Cir, 1977) cccecsceccscecereeeererenenseerssseens 6, 13
United States v. Volkman, 736 F.3d 1013 (6th Cir. 2013) ...cceceeeeseteeeeetecteteteenes 7
United States v. Yusuf, 461 F.3d 374 (3d Cir. 2006) .....ecceeeeneeerereresereseeees 12,17
Warden v. Hayden, 387 U.S. 294 (1967) cccsccccsssssseeeeeteseeneneseresssssesnensesssenesenenens 11
Wong Sun v. United States, 371 U.S. 471 (1963) ceesesescsessseseseseeeseseensseeeeeseeenss 13
STATUTES
U.S. Const. TV amend.......cccecccessessecseceterecnersecesecsscensesessessesnsesneesneeeneceseessenssenesnesses 5
21 U.S.C. § 841(a)(1) eceececeesceresreescssesesssressecseeesensensenrsneresereneoteseneneeses 1, 4, 6, 13
21 ULS.C. § B41(D)(1)(C) coer eeeeecceseeeeesseteereeneeerens devscessessesseeeseneeseeeaceneeasenessessesesees 1

ill
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 5 of 25

I. INTRODUCTION

The United States conducted a search and seizure of records from the
professional medical office of Martin L. Evers, M.D. located at 104 Bennett
Avenue, Suite 2C, in Milford, Pennsylvania on August 6, 2019.

Il. FACTUAL AND PROCEDURAL HISTORY

A. Criminal Charges.
Martin L. Evers, M.D. was criminally charged on August 28, 2019, with two
‘criminal counts: Count 1 - Violation of 21 U.S.C. § 841(a)(1), which alleges that

Dr. Evers knowingly and intentionally dispensed to “K.D.,” and caused to be
distributed and dispensed to “K.D.,” outside the usual course of professional
practice and not for a legitimate medical purpose; and Count 2 - which alleges Dr.
Evers knowingly caused to be distributed to “K.D.” outside the usual course of
professional practice and not for a legitimate medical purpose methadone and
diazepam allegedly causing the death of “K.D.” in violation of 21 U.S.C. §
841(a)(1) and (b)(1)(c). “K.D.” died on September 11, 2014.

B. Brief Procedural History.

On August 8, 2019, agents from the Drug Enforcement Administration

executed a search warrant on the professional medical office of Bon Secours
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 6 of 25

Community Hospital and Dr. Evers at 104 Bennett Avenue, Suite 2C, Milford,
Pennsylvania.

On September 4, 2019, Dr. Evers was arrested, arraigned, entered a plea of
not guilty, and was released under conditions. (ECF Nos. 7, 8, 9.)

On June 15, 2020, The Honorable Robert D. Mariani issued an Order
establishing a pretrial motion deadline of July 23, 2020 with jury selection and trial
to be scheduled after this deadline expiration. (ECF No. 50.)

1. Martin L. Evers, M.D.

Dr. Evers graduated from the University of Medicine and Dentistry of New
Jersey in 1985. In 1990 he began as a clinical instructor in medicine and taught at
different medical schools until 2000. He entered private practice in 2000 as a
doctor of internal medicine at Bon Secours Community Hospital. Bon Secours is a
large non-profit healthcare organization with offices located at 104 Bennett
Avenue, Suite 2C in Milford, Pennsylvania and a hospital in Port Jervis, New

York. Dr. Evers has been a “W-2” employee of Bon Secours since 2000.

 
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 7 of 25

2. The Government’s search and seizure of records from 104
Bennett Avenue, Suite 2C in Milford, Pennsylvania on
August 6, 2019.

On August 1, 2019 Drug Enforcement Administration Diversion
Investigator Gary E. Derr II submitted to United States Magistrate Judge Karoline
Mehalchick an Application for a Search Warrant to search and seize records from
Dr. Evers’ professional medical office located at 104 Bennett Avenue, Suite 2C,
Milford, PA 18337. (See Mot. to Suppress at Exhibit A.)! The Application was
accompanied by a Search Warrant. (See Exhibit B.)

A photograph of the professional office building and the address (104

Bennett Avenue, Suite 2C, Milford, PA 18337) were referenced by the Search
Warrant as Attachment “A.” (See Exhibit C.)

Attached to the Search Warrant was “Attachment B,” which described
those things to be searched for and seized. (See Exhibit D.)

Attached to the Search Warrant is a 32-page Affidavit in Support of An
Application for Search and Seizure Warrants (or Affidavit of Probable Cause).”

(See Exhibit E.)

 

1 The Exhibits referenced in this memorandum are attached to the Motion to
Suppress the Search & Seizure of 104 Bennett Avenue, Milford, PA on August 6,
2019 which were filed under seal on July 23, 2020.

2 Dr. Evers is aware of only one warrant having been authorized.

3
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 8 of 25

The Affidavit of Probable Cause states: “I make this affidavit in support of
an application for a search warrant for medical records in paper and/or electronic
form, and evidence of illegal prescribing that is stored at premises owned, leased,
maintained or operated by Doctor Martin L. Evers, DEA Registration BE1255973 .
...” (id. 41.) (Emphasis added.)

Investigator Derr became a police officer in 1995 and participated as the
head of the Perry County drug task force from 2000 to 2009. (Ud. 2.) After
matriculating through a 12-week course at the DEA training academy in Quantico,
VA, he became a Diversion Investigator. (Id.) Investigator Derr became a DEA
investigator in 2017. (Id.) It appears that the instant warrant application was
Investigator Derr’s first search as a DEA investigator. Investigator Derr is nota
medical doctor and has never been qualified in a court as an expert on prescribing
controlled substances. There is no expert opinion is contained in the Affidavit of
Probable Cause. (See generally Exhibit B.) Investigator Derr, based upon his
experience as a police officer and a 12-week course in “diversion investigation,”
offered the following opinion: “Based on my training and experience and the facts
set forth in this affidavit, there is probable cause to believe that violations of 21

U.S.C. 841(a)(1) [sic] have been committed by Martin L. Evers. There is also
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 9 of 25

probable cause to search the premises as described in Attachment A for evidence
of these crimes as described in Attachment B.” (Ud. 44.)
Il. QUESTION PRESENTED
Did the Government violate the Fourth Amendment prohibition against
unreasonable searches and seizures when it failed to provide sufficient probable
cause and knowingly provided false information with reckless disregard for the
truth in its Affidavit of Probable Cause attached to its application to search Dr.
Evers’ professional medical offices located at 104 Bennett Avenue, Suite 2C,
Milford, PA in August of 2019?
Answer: Yes.
IV. AUTHORITY
A. Constitutional.
The Constitution of the United States provides:
The right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable
searches and seizures, shall not be violated, and no
Warrants shall issue, but upon probable cause,
supported by Oath or affirmation, and particularly

describing the place to be searched, and the persons or
things to be seized.

U.S. Const. IV amend.
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 10 of 25

B. Common Law.

1. Lacking probable cause.

Dr. Evers was a practicing physician registered with the DEA to prescribe
and distribute Schedule II-V controlled substances. The issuance of a DEA
registration number means that the government recognizes Dr. Evers’ issuances of
prescriptions to his patients as per se legal. Implicit in the registration of a
physician is the understanding that he is authorized to act as a physician. United
States v. Moore, 423 U.S. 122, 141 (1975). Dr. Evers must act within the course of
professional medical practice and for legitimate medical purposes to enjoy the
preemptive protection from 21 U.S.C. § 841(a)(1). Criminal prosecutions no
longer “turn on the opinions of federal prosecutors,” but instead hinge on evidence
that the physician acted outside the course of usual medical practice and for no
legitimate medical purpose. United States v. Maynard, 278 Fed. App’x. 214, 218
(3d Cir. 2008); United States v. Tighe, 551 F.2d 18, 21 (3d Cir. 1977), United
States v. Godofsky, 943 F.3d 1011, 1021 (6th Cir. 2019).

Generally, there are two categories which the Government must show a
doctor acting as a “pusher,” not as a physician. Moore, 423 U.S. at 143.

Category 1 is proof of a corrupt relationship influencing the decision to

prescribe. A doctor having sex with a patient, writing prescriptions with an

6
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 11 of 25

expectation of a kickback of pills to feed his own addiction, or charging cash per
pill are examples. United States v. Sabean, 885 F.3d 27, 34 (1st Cir. 2018); United
States v. Bartee, 479 F.2d 484, 489 (10th Cir. 1973).

Category 2 is proof that the physician is not performing those steps
associated with the usual course of professional medical practice. A doctor not
performing a physical examination, not taking a personal history, not taking a
medical history, failing to recommend other treatments, ignoring test results,
ignoring evidence of diversion, receiving patients requesting medication for non-
medical reasons are some examples. Moore, 423 U.S. at 142-43; Godofsky, 943
F.3d at 1028; United States v. Miller, 891 F.3d 1229, 1227 (10th Cir. 2018);
Maynard, 278 Fed. App’x. at 215; United States v. Volkman, 736 F.3d 1013, 1018
(6th Cir. 2013); and United States v. Joseph, 709 F.3d 1082, 1088 (1 1th Cir. 2013).

The Government offered no evidence of criminal activity. No evidence was
offered which would strip Dr. Evers of the protection of his DEA registration, and,
therefore, the physician’s exception to the general prohibition against distribution
of controlled substances remains.

The Supreme Court defines probable cause to search as “a fair probability
that contraband or evidence of a crime will be found in a particular place.” I/linois

v. Gates, 462 U.S. 213, 238 (1983).

 
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 12 of 25

Probable cause may be established where a police officer personally
observed criminal conduct. United States v. Golson, 743 F.3d 44, 54-55 (3d Cir.
2014). Despite having conducted surveillance of Dr. Evers, the police made no
observations of criminal conduct by Dr. Evers. The government offered no
surveillance evidence—electronic or otherwise—which raised evidence of criminal
conduct by Dr. Evers. To justify a search, the circumstances must indicate why
evidence of illegal activity will be found in “a particular place.” United States v.
Carpenter, 360 F.3d 591, 594 (6th Cir. 2004) (en banc).

Probable cause from a demonstrably reliable, known informant or
independent source, which can be independently corroborated, can be relied upon.
United States y. Ritter, 416 F.3d 256, 263-64 (3d Cir. 2005). No cooperating
informant evidence is offered in this Affidavit of Probable cause.

A review of the Affidavit reveals that the DEA reviewed prescription
information with respect to approximately 64 patients. The DEA reported that the
information is taken from the Prescription Drug Monitoring Program Report
(“PDMP”). (See Exhibit E 440.) Yet, the DEA did not provide to the magistrate
judge a reference which would allow the judicial officer to discern whether a
particular prescription was written within or outside of the usual course of

professional medical practice. The DEA provided no information regarding the

8

 
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 13 of 25

medical condition of the patients and offered no evidence as to the medical ailment
for which Dr. Evers treated these patients. The DEA offered no authoritative
reference for a reviewing judicial officer to discern whether the prescriptions
amounts are legal versus illegal. The DEA offered no expert opinion from a
physician. Out of 64 patients listed, the DEA presented six interviews,’ none of
which provide evidence of practicing outside the usual course of professional
practice. Indeed, the interviews highlight the fact that Dr. Evers preformed all the
tasks of a physician who was practicing in the usual course of professional medical
practice would (e.g., physical examinations, objective tests, urinalysis tests, and
dosage reductions) for patients suffering from the most serious chronic pain
conditions: multiple sclerosis, diabetes, herniated disc, lupus, HIV, hip
replacement, surgery to replace L2 and L3, Crohn’s disease, rheumatoid arthritis,
firbromyalgia, polyneuropathy, herniated bulging discs. (/d. { 28.)

The DEA specifies four former patients who died. Three of the four deaths

were deemed “accidental” while the fourth was “suicide.” (Id. 433.) There is no

 

3 Tt will be explained below that Investigator Derr suppressed numerous
interviews the DEA conducted with several witness who told the DEA that Dr.
Evers always practiced within the usual course of professional medical practice
and prescribed only for legitimate medical purposes.
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 14 of 25

evidence that Dr. Evers’ prescribing practices were outside the usual course of
professional practice. The finding of accident or suicide corroborates that no
agency faulted Dr. Evers for the deaths of these patients.

The DEA offers “Pharmacy Intelligence and Analysis.” (Ud. 4] 34-39.)
None of the pharmacists said that Dr. Evers was outside the usual course of
professional practice, nor did any claim that he prescribed for an illegitimate non-
medical purpose. United States v. Jones, 570 F.2d 765, 768 (8th Cir. 1978) (“The
prosecution did not introduce any evidence concerning the doctor-patient
relationship existing with respect to these prescriptions, nor did it present other
proof that the prescriptions had not been issued for a proper medical purpose.”)
Indeed, the pharmacists, like the DEA agents, do not know the history, treatment,
tests, or findings of examinations of these patients. A pharmacist has a different
duty under the law regarding prescribing and filling prescriptions. Not only is
there no evidence of criminal wrongdoing by Dr. Evers, the Walmart pharmacist
recognized that “Dr. EVERS will call to explain why he is prescribing high doses
on questionable prescriptions.” (Exhibit E37.) The CVS pharmacist said that
“when contacting Dr. Evers for due diligence procedures and verifications, Dr.

Evers confirmed the prescriptions as written.” (Id. 39.)

10
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 15 of 25

The DEA offered literally no evidence which would cause one to have a
reasonable belief that Dr. Evers committed a crime or that the fruits of a crime
would be discovered at his professional medical office. Therefore, the
Government is unable to show a nexus between the items to be seized and the
criminal behavior. Warden v. Hayden, 387 U.S. 294, 307 (1967).

- Law enforcement could have utilized undercover police officers or
cooperating witnesses posing surreptitiously as patients and conducted a
consensual recording of the patient-doctor interaction. United States v. Rosen, 582
F.2d 1032, 1033-34 (Sth Cir. 1978) (undercover DEA agents.posed as patients).
This was not done.

The DEA cannot save this search warrant under a good-faith theory. Under
the good-faith exception to the exclusionary rule, “evidence seized in reasonable,
good-faith reliance on a search warrant” need not be excluded, even if the warrant
turns out to have been unsupported by probable cause. United States v. Leon, 468
U.S. 897, 905 (1984). As the Court explained in Leon, the good-faith exception
does not apply if a warrant “based on an affidavit so lacking in indicia of probable
cause as to render official belief in its existence entirely unreasonable.” Jd. at 923.
When applying the standard, the Court must consider the objective reasonableness

not only of “the officers who eventually executed the warrant, but also the officers

11
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 16 of 25

who originally obtained it or who provided information material to the probable-
cause determination.” Jd. at 923 n.24. Thus, the Court must ask whether an
objectively reasonable officer could think the affidavit established probable cause.
An objectively reasonable officer could not have thought the Affidavit of Probable
Cause in this case supported a reasonable belief that a crime was being committed,
and that there was fruit of that crime, to be found at 104 Bennett Avenue, Milford,
PA 18337 because the Affidavit is devoid of incriminating evidence. Id. at 923.
Moreover, the warrant is so facially deficient that the executing officers could not
reasonably have presumed it to have been valid. Id.

2. Franks: DEA knowingly provided false information and
acted in reckless disregard for the truth.

In Franks v. Delaware, 438 U.S. 154, 165 (1978), the Supreme Court
provided a mechanism to allow a defendant to overcome the general presumption
that an affidavit of probable cause supporting a search warrant is valid. United
States v. Yusuf, 461 F.3d 374, 383 (3d Cir. 2006).

First, the defendant must make a substantial preliminary showing that the
affidavit contained a false statement, which was made knowingly or with reckless
disregard for the truth, which is material to the finding of probable cause. Franks,

438 US. at 171; Yusuf, 461 F.3d at 383.

12
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 17 of 25

3. Substantial preliminary showing that the affidavit
contained false statements which were made knowingly or
in reckless disregard for the truth.

The DEA sought judicial approval of an application for a search warrant to
search and seize at the professional medical offices of Dr. Evers located 104
Bennett Avenue, Suite 2C, Milford, Pennsylvania.

No warrant could issue for his professional medical offices without evidence
of acrime.* To establish probable cause of illegal activity, it was necessary for the
DEA to offer reliable evidence that Dr. Evers acted not as a physician practicing in
good faith treatment of his patients, but as a common drug dealer. Moore, 423
U.S. at 143. That is, reliable evidence that Dr. Evers practiced outside the usual
course of professional practice and for no legitimate medical purpose. Maynard,
278 Fed. App’x. at 218; Tighe, 551 F.2d at 21; Godofsky, 943 F.3d at 1021.

In its concluding section of the Affidavit of Probable Cause it states:

For all of the foregoing reasons, there is probable
cause to believe that Dr. EVERS has engage in the
distribution of controlled substances outside the

scope of professional medical practice, in violation
of Title 21, United States Code, Section 841(a)(1) ..

 

4 Gates, 462 U.S. 238 (a fair probability that contraband or evidence of a crime
will be found in a particular place); Wong Sun v. United States, 371 U.S. 471, 479
(1963) (“It is basic that an arrest . . . must stand upon firmer ground than mere
suspicion.’’)

13

 
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 18 of 25

. [and] there is probable cause to believe that

evidence of those violations . . . will be found in the

Target Location.”
(See Exhibit E 51.) Thus, the DEA has no factual evidence. Instead, the DEA is
reduced to offering the medical opinion of a police officer. Clearly, this is
constitutionally deficient.

Investigator Derr not only repeated these lay opinions in the 32-page
Affidavit of Probable Cause, but more disturbingly, he twisted the facts of others
when he was on actual notice from the patients that what he was presenting in the
Affidavit was false. In the Declaration of Investigator John P. Kravitz it is
disclosed that the defense interviewed many of the patient-witnesses identified in
the Affidavit of Probable Cause. (See Exhibit G (Decl. of John Kravitz.) Listed in
the Kravitz Declaration are 49 interviews of Dr. Evers’ patients, many of whom are
also listed in the Affidavit of Probable Cause.

The Kravitz Declaration states:

Based upon my interviews and the information
presented by the United States in the Affidavit of
Probable Cause, the witnesses stated that Dr. Evers at
all times practiced within the usual course of

professional practice and always prescribed
medication for legitimate medical reasons.

(Id. 416.)

14

 
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 19 of 25

In several instances Investigator Derr and his fellow agents spoke with
patient-witnesses months before the DEA’s application for the search warrant on
August 1, 2019. In those instances, the patient-witnesses told Investigator Derr in
their own wording that Dr. Evers practiced within the usual course of professional
medical practice and prescribed only for legitimate medical purposes. (See Exhibit
H.) (See John Kravitz Declaration dated Aug. 6, 2020 attached hereto as Exhibit
“H.”) Thus, when preparing the 32-page Affidavit of Probable Cause individually
listing dozens of patients and their prescriptions in a fundamentally untrue
presentation to Magistrate Judge Mehalchick, Investigator Derr knowingly and
intentionally misled the magistrate judge by suppressing witness statements which
said that Dr. Evers practiced as a medical professional within the usual course of
professional medical practice.* This offer of proof is substantial evidence
warranting a hearing at which the patient-witnesses would be called to testify that

the statements by Investigator Derr are false, and that he knew them to be false

 

5 Given the magnitude of law enforcement misconduct in the preparation of the
false Affidavit of Probable Cause, Dr. Evers calls upon the Government to disclose
to the parties and the Court all DEA-6 summaries of interviews (and original
interview notes) available to affiant-Investigator Derr before his submission of the
Search Warrant Application on August 1, 2019. Brady v. Maryland, 383 U.S. 83,
88 (1963).

15
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 20 of 25

before submitting the Affidavit of Probable Cause to the magistrate judge because
the witnesses spoke to Investigator Derr (and his fellow DEA agents) and told him
that Dr. Evers practiced within the usual course of professional medical practice
and prescribed only for legitimate medical purposes. Franks, 438 U.S. at 171
(upon substantial preliminary showing of false statement material to probable
cause Fourth Amendment requires a hearing).

Investigator Derr intentionally, or with reckless disregard for the truth,
omitted material information from the Affidavit of Probable Cause. Investigator
Derr intentionally mischaracterized the patient’s medical care by Dr. Evers to
suggest that Dr. Evers did not practice in the usual course of professional practice
when Investigator Derr knew that the patient-witness told him or his fellow agents
the opposite. This is of particular significance since Dr. Evers’ prescribing
conduct is per se legal, and the DEA is seeking the most intrusive of search
warrants—the seizure of patients’ medical information, as well as intrusion upon the
doctor-patient medical care.

Investigator Derr also placed information in the Affidavit of Probable Cause
which mischaracterized Dr. Evers’ treatment of patients who were never
interviewed by law enforcement. “Based upon my interviews and the information

presented by the United States in the Affidavit of Probable Cause, some of the

16
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 21 of 25

witnesses were never interviewed by law enforcement... .” (See Exhibit G { 18.)
In reckless disregard for the truth and having never interviewed the patient (or
anyone who would have had knowledge of the medical care), Investigator Derr
mischaracterized the medical care provided to the patient by Dr. Evers suggesting
that Dr. Evers was practicing outside the usual course of medical practice when the
patient expressly believed the opposite. The DEA acted in reckless disregard for
the truth when it made no attempt to interview the patient, and yet proceeded to
mischaracterize the doctor-patient care as something outside the usual course of
professional medical practice.

4. The false statements contained in the affidavit were
material to the finding of probable cause.

“Under Franks, falsehoods are deemed material to the finding of probable
cause if the affidavit ‘with the .. . false material set to one side . . . is insufficient to
establish probable cause.’ Franks, 438 U.S. at 156 [ ].” Sherwood v. Mulvihill,
113 F.3d 396, 399 (3d Cir. 1997). Where there are knowing falsehoods and
omissions in reckless disregard for the truth, they must be excised from the
Affidavit. United States v. Yusuf, 461 F.3d 374, 383-84 (3d Cir. 2006).

Excising of the falsehoods and false statements by omission (United States

v. Calisto, 838 F.2d 711, 714-16 (3d Cir. 1988)), leaves Investigator Derr’s

17
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 22 of 25

Affidavit devoid of “a fair probability that contraband or evidence of a crime will
be found” at the professional medical offices of Dr. Evers at 104 Bennett Ave.
Milford, PA.

Again, the good-faith-of-the-officer theory cannot not save the search
warrant. Under the good-faith exception to the exclusionary rule, “evidence seized
in reasonable, good-faith reliance on a search warrant” need not be excluded, even
if the warrant turns out to have been unsupported by probable cause. Leon, 468
U.S. at 905. As the Court explained in Leon, however, the good-faith exception
does not apply, and suppression of the evidence is necessary, if the issuing
magistrate relied on an affidavit that the affiant knew was false or would have
known was false had she or she not acted in reckless disregard for the truth. Id. at
923.

CONCLUSION

Where a defendant makes a substantial preliminary showing that a false
statement knowingly and intentionally, or with reckless disregard for the truth, was
included by the affiant in the warrant affidavit, and if the allegedly false statement
is necessary to the finding of probable cause, the Fourth Amendment requires the

Court to grant a hearing upon the defendant’s request. Franks, 438 U.S. at 155-56.

18
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 23 of 25

Defendant Martin L. Evers has made a substantial preliminary showing that DEA

Investigator Derr made false statements knowingly, or in reckless disregard for the

truth, in the Affidavit of Probable Cause which were material to a finding of

probable cause. Dr. Evers requests a factual hearing. Jd. |

WHEREFORE, Defendant Martin L. Evers respectfully requests this Court

grant the Motion to Suppress the Search & Seizure of 104 Bennett Avenue, Suite

2C, Milford, PA on August 6, 2019 and exclude from the trial any fruits of that

search; or, in the alternative, grant a factual hearing.

Myers, Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503

(570) 342-6100

Date: August 6, 2020

19

Respectfully submitted,

/s/ Patrick A. Casey
Patrick A. Casey
Frank J. Brier
Suzanne P. Conaboy

Attorney for Defendant,
Martin L. Evers, M.D.

 
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 24 of 25

CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.8(b)(3)

I, Patrick A. Casey, hereby certify that the foregoing Memorandum of Law

in Support of Motion to Suppress the Search & Seizure of 104 Bennett Avenue,

Suite 2C, Milford, PA on August 6, 2019 in compliance with Local Rule 7.8(b)(3).

The brief contains 3,906 words as computed by Microsoft Office Word.

/s/ Patrick A. Casey
Patrick A. Casey

Date: August 6, 2020

 
Case 3:19-cr-00250-RDM Document 69 Filed 08/06/20 Page 25 of 25

CERTIFICATE OF SERVICE

I, Patrick A. Casey, hereby certify that a true and correct copy of the
foregoing Memorandum of Law in Support of Motion to Suppress the Search &
Seizure of 104 Bennett Avenue, Suite 2C, Milford, PA on August 6, 2019 was
served upon the following counsel of record via the Court’s ECF system on this

6th day of August 2020.

Michelle L. Olshefski, Esquire
U.S. Attorney’s Office

P.O. Box 309

235 North Washington Avenue
Scranton, PA 18501

/s/ Patrick A. Casey
Patrick A. Casey
